Exhibit 10.1
VOTING AGREEMENT
     THIS VOTING AGREEMENT (“Agreement”), dated as of January 3, 2011, by and
among FCB I Holdings Inc., a Delaware corporation (“NewCo”), FCB I Acquisition
Corp., a Delaware corporation and a wholly-owned subsidiary of NewCo (“Merger
Sub”), and the undersigned holder (“Seller Stockholder”) of shares of common
stock (the “Shares”) of CPEX Pharmaceuticals, Inc., a Delaware corporation
(“Seller”).
     WHEREAS, NewCo, Merger Sub and Seller have entered into an Agreement and
Plan of Merger, dated of even date herewith (the “Merger Agreement”), providing
for the merger of Merger Sub with and into Seller (the “Merger”);
     WHEREAS, Seller Stockholder beneficially owns and has sole or shared voting
power with respect to the number of Shares indicated opposite Seller
Stockholder’s name on Schedule 1 attached hereto;
     WHEREAS, as an inducement and condition to the Buyer Entities entering into
the Merger Agreement, and in consideration of the substantial expenses incurred
and to be incurred by the Buyer Entities in connection therewith, Seller
Stockholder has agreed to enter into and perform this Agreement; and
     WHEREAS, all capitalized terms used in this Agreement without definition
herein shall have the meanings ascribed to them in the Merger Agreement.
     NOW, THEREFORE, in consideration of, and as an inducement and condition to,
the Buyer Entities entering into the Merger Agreement and proceeding with the
transactions contemplated thereby, and in consideration of the expenses incurred
and to be incurred by it in connection therewith, Seller Stockholder, NewCo and
Merger Sub agree as follows:
     1. Agreement to Vote Shares. Seller Stockholder agrees that, prior to the
Expiration Date (as defined in Section 2 below), at any meeting of the
stockholders of Seller or any adjournment or postponement thereof, or in
connection with any written consent of the stockholders of Seller, with respect
to the Merger, the Merger Agreement or any Acquisition Proposal, Seller
Stockholder shall:
     (a) appear at such meeting or otherwise cause the Shares and any New Shares
(as defined in Section 3 below) to be counted as present thereat for purposes of
calculating a quorum;
     (b) from and after the date hereof until the Expiration Date, vote (or
cause to be voted), or deliver a written consent (or cause a written consent to
be delivered) covering all of the Shares and any New Shares that such Seller
Stockholder shall be entitled to so vote: (i) in favor of adoption and approval
of the Merger Agreement and to take other actions necessary to support the
consummation of the Merger; (ii) against any action, proposal or agreement that,
to the knowledge of Seller Stockholder, would reasonably be expected to result
in a breach of any covenant, representation or warranty of Seller under the
Merger Agreement or that would reasonably be expected to result in

 



--------------------------------------------------------------------------------



 



any of the conditions to Seller’s obligations under the Merger Agreement not
being fulfilled; (iii) against any Acquisition Proposal, or any agreement,
transaction, proposal or other matter that is intended to, or would reasonably
be expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the consummation of the Merger and all other transactions contemplated by
the Merger Agreement; and (iv) against any material change in the present
capitalization of Seller or any amendment of the Certificate of Incorporation or
Bylaws.
     2. Expiration Date. As used in this Agreement, the term “Expiration Date”
shall mean the earliest to occur of (a) the Effective Time, (b) such date and
time as the Merger Agreement shall be terminated pursuant to its terms, or
(c) upon mutual written agreement of the parties hereto to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
such termination or expiration shall not relieve any party from liability for
any willful breach of this Agreement prior to termination hereof.
     3. Additional Purchases. Seller Stockholder agrees that any shares of
capital stock or other equity securities of Seller that Seller Stockholder
purchases or with respect to which Seller Stockholder otherwise acquires sole or
shared voting power after the execution of this Agreement and prior to the
Expiration Date, whether by the exercise of any stock options or otherwise (“New
Shares”), shall be subject to the terms and conditions of this Agreement to the
same extent as if they constituted the Shares.
     4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, Seller Stockholder shall not, directly or indirectly, (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of any Liens (as defined in Section 5(c) below)) any
Shares or New Shares, (b) deposit any Shares or New Shares into a voting trust
or enter into a voting agreement or similar arrangement with respect to such
Shares or New Shares or grant any proxy or power of attorney with respect
thereto (other than this Agreement), (c) enter into any contract, option,
commitment or other arrangement or understanding with respect to the direct or
indirect sale, transfer, assignment or other disposition of (including, without
limitation, by the creation of any Liens) any Shares or New Shares or (d) take
any action that would make any representation or warranty of Seller Stockholder
contained herein untrue or incorrect or have the effect of preventing, impairing
or disabling Seller Stockholder from performing Seller Stockholder’s obligations
under this Agreement. Notwithstanding the foregoing, Seller Stockholder may make
(a) transfers by will or by operation of law, in which case this Agreement shall
bind the transferee, (b) transfers in connection with estate and charitable
planning purposes, including transfers to relatives, trusts and charitable
organizations, subject to the transferee agreeing in writing to be bound by the
terms of, and perform the obligations of Seller Stockholder under, this
Agreement and (c) as NewCo and Merger Sub may otherwise agree in writing in
their discretion.
     5. Representations and Warranties of Seller Stockholder. Seller Stockholder
hereby represents and warrants to NewCo and Merger Sub as follows:
     (a) Seller Stockholder has the full power and authority to execute and
deliver this Agreement and to perform Seller Stockholder’s obligations
hereunder;

2



--------------------------------------------------------------------------------



 



     (b) this Agreement has been duly authorized, executed and delivered by or
on behalf of Seller Stockholder and, assuming this Agreement constitutes a valid
and binding agreement of NewCo and Merger Sub, constitutes a legal, valid and
binding obligation of Seller Stockholder, enforceable against Seller Stockholder
in accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally;
     (c) except as set forth on Schedule 1, Seller Stockholder beneficially owns
the number of Shares indicated opposite such Seller Stockholder’s name on
Schedule 1, and will own any New Shares, free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever (“Liens”),
and has sole, and otherwise unrestricted, voting power with respect to such
Shares or New Shares and none of the Shares or New Shares is subject to any
voting trust or other agreement, arrangement or restriction with respect to the
voting of the Shares or the New Shares, except as contemplated by this
Agreement;
     (d) Seller Stockholder does not beneficially own any securities of Seller
except as set forth on Schedule 1;
     (e) the execution and delivery of this Agreement by Seller Stockholder does
not, and the performance by Seller Stockholder of his or her obligations
hereunder and the compliance by Seller Stockholder with any provisions hereof
will not, violate or conflict with, result in a material breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Liens on any
Shares or New Shares pursuant to, any agreement, instrument, note, bond,
mortgage, contract, lease, license, permit or other obligation or any order,
arbitration award, judgment or decree to which Seller Stockholder is a party or
by which Seller Stockholder is bound, or any law, statute, rule or regulation to
which Seller Stockholder is subject or, in the event that Seller Stockholder is
a corporation, partnership, trust or other entity, any bylaw or other
organizational document of Seller Stockholder; and
     (f) the execution and delivery of this Agreement by Seller Stockholder does
not, and the performance of this Agreement by Seller Stockholder does not and
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental or regulatory authority by Seller
Stockholder except for applicable requirements, if any, of the Exchange Act, and
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not prevent or delay
the performance by Seller Stockholder of his or her obligations under this
Agreement in any material respect.
     6. Irrevocable Proxy. Subject to the penultimate sentence of this
Section 6, by execution of this Agreement, Seller Stockholder does hereby
appoint NewCo with full power of substitution and resubstitution, as Seller
Stockholder’s true and lawful attorney and irrevocable proxy, to the fullest
extent of the undersigned’s rights with respect to the Shares and New Shares,

3



--------------------------------------------------------------------------------



 



if any, to vote each of such Shares and New Shares, if any, solely with respect
to the matters set forth in Section 1 hereof. NewCo may exercise the irrevocable
proxy granted to it hereunder at any time only if Seller Stockholder fails to
comply with or breaches any of the provisions of this Agreement. Seller
Stockholder intends this proxy to be irrevocable and coupled with an interest
hereunder until the Expiration Date and hereby revokes any proxy previously
granted by Seller Stockholder with respect to the Shares, and New Shares, if
any. This irrevocable proxy shall survive death, disability, incompetency or
bankruptcy of Seller Stockholder. Seller Stockholder affirms that the
irrevocable proxy is given in connection with, and in consideration of, the
execution of the Merger Agreement and that such irrevocable proxy is given to
NewCo by Seller Stockholder to secure the performance of the duties of the
Seller Stockholder under this Agreement. Seller Stockholder agrees not to grant
any subsequent proxies to or enter into any agreement with any person to vote or
give voting instructions with respect to the Shares or New Shares in any manner
inconsistent with the terms of this irrevocable proxy until after the Expiration
Date. Notwithstanding anything contained herein to the contrary, this
irrevocable proxy shall automatically terminate upon the Expiration Date of this
Agreement. Seller Stockholder hereby revokes any proxies or powers of attorney
previously granted with respect to the Shares and New Shares and represents that
none of such previously-granted proxies or powers of attorney is irrevocable.
     7. No Solicitation. From and after the date hereof until the Expiration
Date, Seller Stockholder shall not, directly or indirectly, (i) initiate,
solicit, or knowingly encourage or knowingly facilitate the submission of any
inquiry, indication of interest, proposal or offer that constitutes, or would
reasonably be expected to lead to, an Acquisition Proposal, (ii) participate in
any discussions or negotiations regarding, or furnish any non-public information
to any Person in connection with, an Acquisition Proposal, (iii) enter into any
letter of intent or agreement related to an Acquisition Proposal, (iv) approve
or recommend an Acquisition Proposal or (v) make, or participate in, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the Securities and Exchange Commission) in opposition to the adoption and
approval of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement. In the event that Seller Stockholder is a
corporation, partnership, trust or other entity, it shall not permit any of its
Subsidiaries or Affiliates to, nor shall it authorize any officer, director or
representative of Stockholder, or any of its Subsidiaries or Affiliates to,
undertake any of the actions contemplated by this Section 7.
     8. Waiver of Appraisal Rights. Seller Stockholder hereby waives, and agrees
not to exercise or assert, any appraisal rights under applicable law, including
Section 262 of the DGCL in connection with the Merger.
     9. No Limitation on Discretion of Seller Stockholder as Director or
Fiduciary. Notwithstanding anything herein to the contrary, the covenants and
agreements set forth herein shall not prevent Seller Stockholder, if Seller
Stockholder is serving on the Seller Board, from exercising his or her duties
and obligations as a director of Seller or otherwise taking any action, subject
to the applicable provisions of the Merger Agreement, while acting in such
capacity as a director of Seller, and no such action taken (or omitted to be
taken) by Seller Stockholder shall be deemed to constitute a breach or default
under any provision of this Agreement. Seller Stockholder is executing this
Agreement solely in his, her or its capacity as a stockholder and

4



--------------------------------------------------------------------------------



 



nothing herein shall limit or in any way affect any actions taken (or omissions
to take any action) by Seller Stockholder in his or her capacity as a director,
officer, employee or fiduciary of Seller.
     10. Specific Enforcement; Other Remedies. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in any state or federal court in
any competent jurisdiction, in addition to any other remedy to which they may be
entitled at law or in equity. Any requirements for the securing or posting of
any bond with respect to any such remedy are hereby waived. Any and all remedies
herein expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any remedy will not preclude the exercise
of any other remedy and nothing in this Agreement shall be deemed a waiver by
any party of any right to specific performance or injunctive relief.
     11. Further Assurances. Seller Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as NewCo, Merger Sub or Seller
may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and the Merger Agreement.
     12. Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) or by facsimile transmission (providing
confirmation of transmission) to NewCo, Merger Sub or Seller, as the case may
be, in accordance with Section 9.3 of the Merger Agreement and to each Seller
Stockholder at its address set forth on Schedule 1 attached hereto (or at such
other address for a party as shall be specified by like notice).
     13. Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
     14. Binding Effect and Assignment. This Agreement shall be binding upon,
and inure to the benefit of, the respective parties and their permitted
successors, assigns, heirs, executors, administrators and other legal
representatives, as the case may be. This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties hereto.
     15. No Third Party Beneficiaries. This Agreement is not intended, and shall
not be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their

5



--------------------------------------------------------------------------------



 



respective successors and permitted assigns, to create any agreement of
employment with any person or to otherwise create any third-party beneficiary
hereto.
     16. No Waivers. No waivers of any breach of this Agreement extended by
NewCo or Merger Sub to Seller Stockholder shall be construed as a waiver of any
rights or remedies of NewCo or Merger Sub, as applicable, with respect to any
other stockholder of Seller who has executed an agreement substantially in the
form of this Agreement with respect to Shares held or subsequently held by such
stockholder or with respect to any subsequent breach of Seller Stockholder or
any other such stockholder of Seller. No waiver of any provisions hereof by any
party shall be deemed a waiver of any other provisions hereof by any such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.
     17. Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to its rules of conflict of laws. Each of the
parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Delaware Courts in any action or proceeding arising out of
or relating to this Agreement or any of the transactions contemplated by this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (d) agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. To the
extent permitted by applicable law, any party hereto may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in
Section 9.3 of the Merger Agreement. Nothing in this Section 17, however, shall
affect the right of any party to serve legal process in any other manner
permitted by law. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
     18. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Seller Board
has approved, for purposes of any applicable anti-takeover laws and regulations
and any applicable provision of the Seller Certificate of Incorporation, the
transactions contemplated by the Merger Agreement, (b) the Merger Agreement is
executed by all parties thereto, and (c) this Agreement is executed by all
parties hereto.
     19. Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This

6



--------------------------------------------------------------------------------



 



Agreement may not be amended, supplemented or modified, and no provisions hereof
may be modified or waived, except by an instrument in writing signed by each
party hereto.
     20. Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction of interpretation of this Agreement.
     21. Definition of Merger Agreement. For purposes of this Agreement, the
term “Merger Agreement” may include such agreement as amended or modified as
long as such amendments or modifications do not change the form of consideration
or reduce the Merger Consideration in either case in a manner adverse to Seller
Stockholder.
     22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
     23. Disclosure. Seller Stockholder shall permit NewCo, Merger Sub and
Seller to publish and disclose in all documents and schedules filed with the
SEC, and any press release or other disclosure document that NewCo and Merger
Sub determines to be necessary or desirable in connection with the Merger and
any transactions contemplated by the Merger, the Seller Stockholder’s identity
and ownership of Shares and New Shares and the nature of Seller Stockholder’s
commitments, arrangements and understandings under this Agreement. Seller
Stockholder agrees to notify as promptly as practicable NewCo or Merger Sub of
any required corrections with respect to any written information supplied by
Seller Stockholder specifically for use in any such disclosure document.
[Remainder of Page has Intentionally Been Left Blank]

7



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            FCB I HOLDINGS INC.
      By:           Name:           Title:           FCB I ACQUISITION CORP.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SELLER STOCKHOLDER
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule of Signatories
FCB I Holdings Inc.
FCB I Acquisition Corp.
Each of:
Nils Bergenhem
James R. Murphy
Robert D. Prentiss
Robert P. Hebert
Paul McCollum
John W. Spiegel
Lance Berman
Michael McGovern
John A. Sedor

 